Citation Nr: 0531845	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  04-27 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

The veteran served on active duty from June 1964 to June 
1968.  Service in Vietnam is indicated by the evidence of 
record. 

On December 16, 2002, the veteran filed a claim for service 
connection for bilateral hearing loss.  In the September 2003 
rating decision, the RO granted service connection effective 
December 16, 2002, for bilateral hearing loss.  The RO 
granted a noncompensable rating for bilateral hearing loss.  
The veteran disagreed with the assignment of the 
noncompensable rating for bilateral hearing loss in the 
September 2003 rating decision and initiated this appeal.  
The appeal of the assignment of a noncompensable rating for 
bilateral hearing loss was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
June 2004.  

A personal hearing was held before the undersigned Veterans 
Law Judge at the RO in September 2005.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.  At the hearing, the veteran submitted additional 
medical evidence; he waived initial RO consideration of that 
evidence.  
See 38 C.F.R. § 20.1304 (2005).

Issue not on appeal

In the September 2003 rating decision, the RO granted service 
connection effective December 16, 2002 for tinnitus and 
assigned a 10 percent rating.  The veteran has not disagreed 
with that aspect to the RO's decision.  Accordingly, that 
issue is not in appellate status and will be discussed no 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  A July 2003 VA audiological examination shows that the 
veteran has an average pure tone threshold of 41 decibels in 
the right ear, with speech recognition ability of 100 
percent; and average pure tone threshold of 46 decibels in 
the left ear, with speech recognition ability of 100 percent.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
bilateral hearing loss, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of the currently assigned noncompensable disability 
rating for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
4.87, Diagnostic Code 6100 (2005).  

2.  The criteria for referral for increased disability rating 
for bilateral hearing loss on an extra-schedular basis are 
not met.  38 C.F.R. § 3.321(b)(1) (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected bilateral hearing loss, 
which is currently evaluated as noncompensably disabling.  

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002 & Supp. 
2005)].  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002 & Supp. 2005); see also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the September 2003 rating decision, the April 
2004 Statement of the Case (SOC), and the October 2004 
Supplemental Statement of the Case (SSOC) of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim for an increased 
rating.  

More significantly, a letter was sent to the veteran in June 
2003, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  That letter provided detailed notification to the 
veteran as to what evidence would be obtained, including the 
fact that the veteran was scheduled for a VA examination.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2005).  In the June 2003 VCAA letter, the veteran was 
informed that VA was responsible for getting relevant records 
from any federal agency, which could include service records, 
VA Medical Center records, and records from other Federal 
agencies, such as the Social Security Administration.  
Additionally, he was also advised that VA would make 
reasonable efforts to obtain relevant records not held by a 
federal agency, to include records from state or local 
governments, private medical care providers, current or 
former employers, and other non-Federal governmental sources.   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
this regard, the June 2003 VCAA letter instructed the veteran 
to "[c]omplete, sign and return the enclosed VA Form 21-4142, 
Authorization for Release of Information, for each health 
care provider so that we can obtain treatment information."  
The June 17, 2003, letter, page 1.  The letter also advised 
the veteran to give the RO enough information about relevant 
records so that they could request them from the agency or 
person who has them.  

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The June 2003 letter specifically 
advised the veteran that he may want to obtain any treatment 
records himself and send them to VA.  That letter also inform 
the veteran that "[i]t's [his] responsibility to make sure 
that we receive all requested records that aren't in the 
possession of a Federal department or agency."  (emphasis in 
original).  The June 17, 2003, letter, page 3.   Furthermore, 
the letter advised the veteran that "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know."  Id.  This complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

The Board therefore finds that the June 2003 letter, the 
September 2003 rating decision, the April 2004 SOC, and the 
October 2004 SSOC properly notified the veteran and his 
representative of the information and medical evidence, not 
previously provided to VA that is necessary to substantiate 
the claim, and properly indicated which information and 
evidence is to be provided by the veteran and which VA would 
attempt to obtain on his behalf.  

The Board further notes that, even though the VCAA letter 
requested a response within 30 days of the date of letter, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
One year has elapsed since the June 2003 letter.  

One final comment regarding notice is in order.  The Board 
has considered the requirements of Pelegrini v. Principi, 
17 Vet. App 412 (2004).  The veteran received notice of the 
VCAA in June 2003, prior to the initial adjudication of the 
claim in September 2003.  Thus, any concerns expressed in 
Pelegrini have been addressed.  The Board notes, however, 
that the matter on appeal is the initially assigned 
disability rating flowing from the original claim of 
entitlement to service connection.  VA General Counsel has 
held that, in cases such as this one, where VA receives a 
notice of disagreement (NOD) that raises a new issue-
different from the one for which the claim was filed the law 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but VA is not 
required to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-03 (Dec. 22, 2003).

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes private medical records, including records submitted 
at the September 2005 hearing, and a report of VA 
examinations, all of which will be described below.  

At his September 2005 hearing, the veteran's representative 
argued that the veteran's hearing loss has increased in 
severity since his 2003 VA examination.  See hearing 
transcript, page 3.  The Board has considered this contention 
and will address the matter of another VA examination further 
in the analysis section of this decision.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2005).  In that regard, 
the veteran presented oral testimony at a hearing at the RO 
in September 2005 before the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Specific schedular criteria - bilateral hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2005).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2005).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2005).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2005).

Analysis

The Board has reviewed all the evidence, including the 
veteran's testimony and the July 2003 VA examination report.  

Three private audiology examinations are also of record.  
However, none of them is  adequate for VA rating purposes.  
See 38 C.F.R. § 4.85 (2005).  The reports of the January 
2003, February 2004, and September 2005 private audiology 
examinations do not contain numerical results of the 
audiometric testing.  The Board is therefore unable to 
interpret those results.  See Kelly v. Brown, 7 Vet. App. 471 
(1995); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  

The Board has given thought as to whether another VA 
audiology examination is needed.  The veteran's accredited 
representative has argued with utmost skill that the 
veteran's hearing has become worse since the July 2003 
examination and that another audiology examination is 
therefore required.  

The Board respectfully disagrees.  The Court has held that 
where the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991) [where the record does not 
adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted].

Here, however, there is adequate evidence on which to rate 
the veteran's service-connected hearing loss.  The recent 
private audiology reports include speech recognition scores, 
discussed below, which indicate that the veteran's hearing 
has perhaps gotten slightly worse since the July 2003 VA 
audiology examination.  However, the slight increase in 
severity indicated in the recent reports does not call into 
question the accuracy of the July 2002 examination.  
Crucially, the recent private reports do not suggest that the 
veteran's hearing loss has deteriorated to the extent that 
the matter of his entitlement to an increased rating may be 
reasonably inferred.  Therefore, another VA examination is 
not warranted.

Schedular rating

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 4.85 
(2005).  He essentially contends that his hearing loss 
disability has so severely compromised the quality of his 
life that monetary compensation is warranted.  

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear.  

The July 2003 VA audiology examination report revealed the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
35
50
65
41
LEFT
15
45
60
65
46


Puretone threshold averages were 41 decibels in the right ear 
and 46 decibels in the left.  Speech discrimination scores at 
that time were 100 percent in both ears.  This examination 
report yielded a numerical designation of I in the right ear 
(0 to 41 percent average puretone decibel hearing loss, with 
between 92 and 100 percent speech discrimination) and a 
numerical designation of I for the left ear (42 to 49 percent 
average puretone decibel hearing loss, with between 92 and 
100 percent speech discrimination).  Entering the category 
designations into Table VII, a disability percentage 
evaluation of 0 percent, or noncompensable, is for assignment 
under Diagnostic Code 6100.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  

The Board has considered the application of 38 C.F.R. § 4.86 
(2005) [exceptional patterns of hearing impairment].  
However, the veteran's hearing loss does not meet the 
criteria under that section.  More specifically, the 
veteran's hearing tests do not show a result of 30 dB or less 
at 1000 Hz and 70dB or more at 2000 Hz, as would be required 
for application of table VIa under 38 C.F.R. § 4.86(b).  The 
veteran also does meet the criteria for 38 C.F.R § 4.86(a).  
Each of the four specified frequencies is not 55 dB or more 
in either ear.  Therefore, the rating under 38 C.F.R. § 4.85 
is the correct rating under the regulations for this veteran.  

In short, the medical evidence does not support a compensable 
evaluation for the veteran's bilateral hearing loss under any 
pertinent criteria.  

The Board has considered the private audiological evaluations 
of record, including the ones subsequent to the July 2003 VA 
examination, with the most recent one in September 2005.  As 
has been discussed above, some parts of the reports cannot be 
interpreted by the Board; see Kelly, supra.   The private 
reports do, however, contain speech recognition scores.  It 
is not clear whether the speech recognition tests used the 
Maryland CNC word list.  The Board assumes for the sake of 
argument that the speech recognition scores from private 
testing reflect the use of the Maryland CNC word list, which 
is used in VA audiology examinations.  
See 38 C.F.R. § 4.85(a) (2005).  Consideration of those 
speech discrimination scores, which reveal at worse 88 
percent in the right ear and 84 percent in the left ear, and 
consideration of the puretone threshold averages found on the 
July 2003 VA examination (41 decibels in the right ear and 46 
decibels in the left ear) yielded a numerical designation of 
II in the right ear (0 to 41 percent average puretone decibel 
hearing loss, with between 84 and 90 percent speech 
discrimination) and a numerical designation of II for the 
left ear (42 to 49 percent average puretone decibel hearing 
loss, with between 84 and 90 percent speech discrimination).  
Entering the category designations into Table VII, a 
disability percentage evaluation of 0 percent, or 
noncompensable, is for assignment under Diagnostic Code 6100.

The Board has also considered the testimony presented by the 
veteran at his September 2005 hearing, explaining why he 
believes that his hearing loss warrants an increased 
evaluation.  The Board has no reason to doubt the veteran's 
statements, especially as they relate to difficulties in the 
use of hearing aids and diminished enjoyment in certain 
activities.  

It is clear from the evidence of record that the experiences 
hearing loss; indeed, service connection would not have been 
granted if hearing loss did not exist.  However, the medical 
evidence does not show that his service-connected bilateral 
hearing loss has increased to a level greater than that 
encompassed by a noncompensable rating under the provisions 
of 38 C.F.R. § 4.85 and/or § 4.86.  
As the Court observed in the Lendenmann case, "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann, 3 Vet. App. at 349.  Here, the 
application of the schedule establishes a noncompensable 
disability evaluation under Diagnostic Code 6100.

Moreover, as noted above in the Introduction section of this 
decision, the veteran is also service connected for tinnitus, 
and a 10 percent rating as been assigned for that disability.  
The veteran is not competent to distinguish between the 
problems caused by the hearing loss and those caused by the 
tinnitus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board thus finds that the veteran's bilateral hearing 
loss was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for bilateral hearing loss.    



Fenderson considerations

As discussed in the law and regulations section above, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings".  See Fenderson, 12 Vet. App. at 
126.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
hearing loss has not changed appreciably since the veteran 
filed his claim.  There are no medical findings or other 
evidence which would allow for the assignment of a 
compensable disability rating at any time during the period 
of time here under consideration.  Based on the record, the 
Board finds that a noncompensable disability rating was 
properly assigned for the entire period from the date of 
service connection, December 12, 2002.

Extraschedular rating 

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO included 38 C.F.R. § 3.321(b)(1) in the April 2004 SOC 
and appears to have considered the regulation in the 
veteran's case.     
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability ratings at issue. 

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his 
bilateral hearing loss.  Indeed, it does not appear from the 
record that he has been hospitalized at all for that 
disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  Although 
the veteran testified that it was possible that his hearing 
loss could cause a safety issue at his part-time job working 
on a barge, he has not presented any evidence showing that 
there has been a safety problem.  Also, there is no 
indication that he had not missed any work because of his 
bilateral hearing loss, and there is nothing in the current 
evidence of record to indicate that bilateral hearing loss 
causes unusual impairment.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion 

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased (compensable) disability rating for his 
service-connected bilateral hearing loss.  The claim is 
therefore denied.




ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


